
	
		I
		112th CONGRESS
		2d Session
		H. R. 6668
		IN THE HOUSE OF REPRESENTATIVES
		
			December 13, 2012
			Mr. Kucinich
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To require the proposal for debarment from contracting
		  with the Federal Government of persons violating the National Labor Relations
		  Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workers Solidarity Act of
			 2012.
		2.Requirement to
			 propose for debarment persons violating the National Labor Relations
			 Act
			(a)Requirement To
			 propose for debarmentAny
			 person found by a final decision or order to have engaged in an unfair labor
			 practice in violation of section 8(a) of the National Labor Relations Act (29
			 U.S.C. 158(a))—
				(1)shall be proposed
			 for debarment for five years from any contract or grant awarded by the Federal
			 Government within 30 days after a final decision or order of such violation;
			 and
				(2)may not receive a subsidy or loan from the
			 Federal Government for five years.
				(b)Final decision
			 or orderFor purposes of this
			 section, a decision or order becomes final when all appeals of the decision or
			 order have been finally determined, or all time for filing such appeals has
			 expired.
			(c)Subcontractor
			 restrictionNot later than
			 180 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation shall be revised to require that each contract of the Federal
			 Government shall contain a clause that requires the contractor to include a
			 clause in any subcontract (at any tier) certifying that the subcontractor has
			 not been found by a final decision or order to have engaged in an unfair labor
			 practice in violation of section 8(a) of the National Labor Relations Act (29
			 U.S.C. 158(a)).
			(d)Revision of
			 Federal Acquisition RegulationNot later than 180 days after the date of
			 the enactment of this Act, the Federal Acquisition Regulation shall be revised
			 to implement the provisions of this section.
			(e)DefinitionsIn this section:
				(1)ContractThe
			 term contract means a binding agreement entered into by a Federal
			 agency for the purpose of obtaining property or services.
				(2)ContractorThe term contractor means an
			 individual or entity that has been awarded or is seeking to be awarded a
			 contract by the Federal Government.
				
